                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT O TEXAS                                      fl
                                   EL PASO DIVISION                                                  j

                                                                                                     4        1
                                                                                                                        I
                                                                                                                        q


 PERMULA CORPORATION,                             §                                                      1c       (;f
     Appellant,                                   §
                                                  §
 V.
                                                  §                    EP-18-CV-288-DB
                                                  §
 HELSON PACHECO,                                  §
     Appellee.                                    §

                                 ORANDUM OPINION

                On this day, the Court considered Appellee             Pacheco 's ("Appellee")

"Motion to Dismiss Appeal" ("Motion"), filed in the abo                   case on January 25, 2019.

Therein, Appellee asks the Court to dismiss Appellant Permula                    s   ("Appellant")

appeal because Appellant did not timely file its brief by Deceni       31, 2018 in violation of

Federal Rule of Bankruptcy Procedure 8018.       On January 28,       19, Appellant filed its

"Response to Helson Pacheco's Motion to Dismiss"                         On February 8, 2019,

Appellee filed his "Reply to Response to Motion to Dismiss                ("Reply").    After due

consideration, the Court is of the opinion that the Motion should be granted.

                                         BACKGROUND

               This case involves an appeal ofthe United States                  Court for the

Western District of Texas El Paso Division's ("bankruptcy c            "Order Dismissing Adversary

Proceeding" entered on September 4, 2018.        Orders Being            d,ECFNo. 1,atEx. l,p.3.
Due to Appellant's "failure to comply with orders of the                 court], [Appellant's] failure

to timely prosecute this adversary proceeding, and [Appellant's]            to retain a licensed

attorney after warning, the [bankruptcy court] [found] that [the]             proceeding should be

dismissed. . ." Id. at 4 (citing FED. R. Civ. P. 41(b)).   In the   "trder Denying Motion for New
    Trial," the bankruptcy court further details the missed                         despite granted continuances,

 that Appellant repeatedly made.             Id. at 6-11.       This was not                 by Appellant attorney's

 argument that missing the deadlines was beyond his control dueto issues with logging into the

 electronic filing system and delays with the mail, therefore Appllant was not entitled to a new

 trial in the bankruptcy court.         Id. at 12-13.

                    On October 3, 2018 the clerk of this Court receivd the "Transmission of Appeal

 to District Court."       Id. at Ex. 4.     On October 19, 2018, the Coirt granted Appellant attorney's

 Motion to Appear Pro Hac Vice.              Order Granting Appellant's                 to Appear Pro Hac Vice,

 ECF No. 4.       On November 5, 2018, the Court granted as unoppsed Appellant's "Motion for

 Leave to File Motion to Enlarge Time to File Designation of Re4ord and Statement of Issues,

Motion for Leave to File Paper Motions, while Motion Pro Hac yice is Pending Before the

Court" ("Motion to Enlarge Time"), and "Motion to Enlarge T                           e to File Designation of

Record and Statement of Issues."             Order Granting Mot.s for Exension of Time, ECF No. 8.

                   On November 27, 2018 the complete "Bankruptc Record on Appeal" was

transmitted to this Court including both Appellant's Designation                     f the Record and Appellee's
Designation of the Record.           Bankruptcy Record Appellant's qesignation, ECF No. 10, at Ex.

1   and Bankruptcy Record           Appellee's Designation, ECF No.            11    at Ex. 1.    On November 30,

2018, the clerk of this Court issued a "Notice of Docketing                           on Appeal" ("Notice").

Notice, ECF No. 12.          Included in this Notice and entered on the face of the docketing sheet was




1 In its Motion to Enlarge Time, Appellant claims that its inability to file its
                                                                                    ignation of record and statement of the
issues in compliance with the 14-day deadline imposed by Federal Rule of I          kruptcy Procedure 8009 ("the Rule")
was "not for reasons under its control." Mot. for Extension of Time, ECF 1'         5, at 2. Specifically, Appellant states
that the Court's failure to grant Appellant attorney's Motion to Appear Pro I         Vice as of October 22, 2018, made it
"difficult, ifnot impossible" to comply with the Rule, especially considering         "very short time allowed [to file]" by
the Rule. Id. The Court notes that it entered an Order granting Appellant a           ey's Motion to Appear Pro Hac Vice
on October 19, 2018. Order Granting Appellant's Mot. to Appear Pro Hac               e. ECF No: 4.

                                                            2
 a deadline for Appellant to file its brief within 30 days after the docketing of the Notice by

 December 31, 2018.        Notice, ECF No. 12, at      1;   and DocketingSheet, ECF No. 15, at Ex. B, p. 2

 (detailing next to docket number 12: "Appellant Brief due by             1   /3 1/2018").    On February 13,

 2019, this Court denied Appellant's Motion for Leave to File Uitime1y Brief.                      Order Denying

 Leave, ECF No. 20.

                                                STANDARD

                 Federal Rule of Bankruptcy Procedure 801 8(a)(9 explains that an appellant must

 "serve and file a brief within 30 days after the docketing of noti4e that the record has been

 transmitted or is available electronically{,]" unless the district ccurt or bankruptcy appellate

panel issues an order in a particular case that excuses the filing             f briefs or specifies different
time limits.   And "if an appellant fails to file a brief on time.             an appellee may move to

dismiss the appeal. . ."     FED.   R. BANKR.   P.   8018(a)(4).

                                                ANALYSIS

                Appellee argues in its Motion that Appellant did iiot timely file its brief within 30

days after the Notice had been transmitted nor did it file any moltion for additional time to file its

brief Mot., ECF. No. 13, at 2.         Thus, the appeal should be di$nissed because the Federal

Rules of Bankruptcy are not being followed.           Id.    Appellant reponds that it has no record of

the Notice in either its electronic mail or spam folder.         Resp.,   EF No.       14, at 1.     Appellant
also claims that no paper correspondence with the Notice was re4eived. Id.                    Much like its

arguments for a new trial in the bankruptcy court, Appellant clai*s that "unusual circumstances"

justif' denying Appellee's Motion in order to achieve "substantikl justice." Id.                   at 2.

Furthermore, Appellant claims that its attorney can file its brief epeditiously.               Id.

                In its Reply, App ellee counters that Appellant had notice of the deadline for its

brief from at least three sources.    Reply, ECF No. 15, at 1-3.              ]irst, the clerk of this Court

                                                       3
docketed the Record on Appeal on November 27, 2018 and the Notice was entered on November

30, 2018.      Id. at 1.    The Notice was sent to Appellant's attorny at his law office ("Law Office

of Gerry Linan, P.O. Box 4810, Brownsville, TX 78523"), as eidenced by the clerk's uploaded

statement of mailing.        Id. at 2 (citing Ex. A).   Second, Appel1nt's attorney's excuse that he

had no notice of the deadline is not credible given his ability to file both the appeal in this Court

and his Motion for Pro Hac Vice, which indicate his general abi'ity to check this Court's

electronic docket where the deadline was clearly displayed.         Id at 2.   Finally, by reading

Federal Rule of Bankruptcy Procedure 8018, Appellant's attorn4y could have learned of the

deadline.      Id.    Therefore, the appeal should be dismissed.    Tlis Court agrees with Appellee.

                                              CONCLUSION

                     Under Federal Rule of Bankruptcy Procedure 80 8, Appellant needed to "serve

and file a brief within 30 days after the docketing" of the Noticeon November 30, 2018.

Neither this Court nor the bankruptcy appellate panel issued an. rder that excused the filing of

Appellant's brief or specified a different time limit.      Thus, because Appellant failed to file a

brief by December 31, 2018, Appellee may move to dismiss the                    FED. R. BANXR. P.

801 8(a)(4).

                     Accordingly, IT IS HEREBY ORDERED that                    Helson Pacheco's

"Motion to Dismiss Appeal" is GRANTED.

                     SIGNED this   I? day of March 2019.


                                                        TIWH           thLE DAVID BRIONES
                                                   SENIOR UI           STATES DISTRICT JUDGE
